Citation Nr: 0025455	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-09 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for vitiligo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1972 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision, in which the San 
Juan, Commonwealth of Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied service 
connection for vitiligo.  The Board notes that, in a letter 
received in November 1999, the appellant withdrew his request 
for a personal hearing before a Member of the Travel Board.


REMAND

The Board notes that the Court of Appeals for Veterans Claims 
(the Court) has recently held that, prior to making a 
determination as to whether a claim is well grounded, VA must 
make reasonably exhaustive attempts to fulfill an initial 
duty to obtain all known service department and VA clinical 
records prior to adjudication of a claim, as directed by the 
instructions contained in "VBA Letter 20-99-60," issued in 
August 1999.  See McCormick v. Gober, No. 98-48 (U.S. Vet. 
App. Aug. 18, 2000) (the VBA Letter 20-99-60 provisions are 
substantive in nature and have the force of law as to require 
that VA request copies of service medical and VA treatment 
records prior to making a determination as to whether a claim 
is well grounded).  See also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (noting that some documents, in particular, 
VA medical records, "are, in contemplation of law, before 
the Secretary and the Board and should be included in the 
record").  In a letter dated in July 1997, the appellant 
requested that the RO obtain records from the VA Hospital in 
San Juan, Commonwealth of Puerto Rico from 1986 to the 
present.  In a Form 21-4138 filing received in March 1998, he 
further informed the RO that he was employed by VA from 
January 1975 to 1990 and that he was treated for his vitiligo 
at a VA hospital in 1975 by a Dr. Sony for a skin condition 
called vitiligo.  To date, the RO has not attempted to obtain 
his VA clinical records.

Accordingly, this case is REMANDED for the following action:
1.  The RO should contact the appellant 
and request the names and addresses of 
all VA and/or private physicians and/or 
medical facilities where he has received 
medical treatment for any skin disorders 
since his discharge from service in May 
1974.  Notwithstanding his response, the 
RO should take specific action to obtain 
any and all medical records which 
correspond to treatment provided to the 
appellant at VA medical facilities in the 
Commonwealth of Puerto Rico from 1975 to 
the present.  All other VA records 
identified by the appellant should be 
obtained pursuant to established 
procedures.  With regard to private 
records identified by the appellant, 
after securing appropriate releases, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians should be undertaken.  All 
records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

2.  The appellant is hereby informed of 
his right to present any additional 
evidence or argument while the case is on 
remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  After completion of the above-
referenced development, the RO should 
thoroughly review the contents of the 
claims folder to ensure that all 
necessary development has been completed.  
In this respect, the RO should give 
consideration to whether any evidence 
obtained as a result of this remand 
warrants seeking another VA opinion as to 
the nature and etiology of the 
appellant's vitiligo.

4.  Thereafter, the RO should 
readjudicate the claim of service 
connection for vitiligo with 
consideration given to any additional 
evidence obtained pursuant to this 
remand.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


